On Appellant’s Motion for Rehearing.
WOODLEY, Judge.
Appellant construes our original opinion as holding that he waived his objection to the introduction of evidence to the effect that he refused a blood test when he cross-examined the officer in attempting to minimize the consequences of such testimony. We disclaim any intent to so hold.
Prior to the propounding of the question to the State’s witness as to whether he offered “to give appellant a test” (which was on re-direct examination), appellant’s counsel had on cross-examination asked the witness: “Why didn’t you take him out to Parkland Hospital and give him a blood test?” and “Are you telling the jury that it’s the rule of the department not to take them by there and give them a blood test ?”
Following this, on re-direct examination, the officer was asked whether he offered to give appellant “a test”, to which appellant objected. The objection being overruled, the, officer answered in the affirmative.
Thereafter, the witness was asked by the attorney for the. State, and answered without objection:
“Q. What sort of test did you offer to give him? A. An intoximeter test, sir.
“Q. Would you state what sort of a test that is? A. It’s a test where the suspected man that is driving while drunk blows his breath into a balloon, and by chemical analysis it can be deduced whether or not he was within sufficient * * * sufficiently drunk or not.
“Q. To be charged with the offense of D.W.I.? A. Yes sir.
“Q. Did you offer this Defendant that sort of a test ? A. I did, sir.
“Q. What did he do ? A. Refused it, sir.
“Q. Did he state or indicate why he refused it ? A. No sir.
“Q. He refused, though? A. Yes sir.
“Q. He did agree to a coordination test, is that correct? A. Yes sir.
“Q. But would not take the intoxi-meter? A. No sir.”
Appellant’s counsel having inquired on cross-examination of'the arresting officer as to why appellant was not given a blood test, we. would, not- be warranted in reversing the conviction because the State, *534on redirect examination, was permitted to show that the witness had offered to give him a test. Earwood v. State, Tex.Cr.App., 275 S.W.2d 652.
In any event, any error in the ruling of the court on the latter question was rendered harmless by the further redirect examination of the witness to which there was no objection.
Where the same or similar testimony is admitted without objection, the admission of improper evidence does not call for reversal. Moseley v. State, 158 Tex.Cr.R. 578, 258 S.W.2d 331; Texas Digest, Cr.Law,
Appellant’s motion for rehearing is overruled.